NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2845-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROBERT DONALD CARR,

     Defendant-Appellant.
_________________________

                    Submitted December 17, 2019 – Decided January 7, 2020

                    Before Judges Fisher and Accurso.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Municipal Appeal No. 18-16.

                    Robert Donald Carr, appellant pro se.

                    Berry Sahradnik Kotzas & Benson, PC, attorneys for
                    respondent County of Ocean (Mathew Brady
                    Thompson, on the brief).

PER CURIAM
      Defendant was found guilty and received a fine in municipal court for

failing to observe a traffic signal while riding a bicycle, N.J.S.A. 39:4 -81.1

Defendant appealed to the Law Division and thereafter moved for the necessary

transcripts to be provided at public expense. That motion was denied. When

defendant later failed to order the transcripts, the Law Division judge dismissed

the appeal.

      Defendant, who claims he is not "a legal person," appeals and argues only

that the Law Division judge erred in denying his request for transcripts at public

expense. We find this argument to be of insufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




1
   N.J.S.A. 39:4-81 expressly applies to "[t]he driver of every vehicle, the
motorman of every street car and every pedestrian." Notwithstanding th at
statute's lack of a reference to bicyclists, the Legislature has also declared that
"[e]very person riding a bicycle upon a roadway . . . shall be subject to all of the
duties applicable to the driver of a vehicle by chapter four of Title 39." N.J.S.A.
39:4-14.1(a).
                                                                            A-2845-18T1
                                         2